Oh. Justice.
To officers, a writ of mandamus may go to direct them how to proceed, and what to do; but a mandamus to a Court, only, directs them to proceed according to law, and does not direct them how to proceed. The furthest we have ever gone in these cases of mandamus, is in appeals to the Common Pleas, from the judgment of a justice, where we have directed the Court of Common Pleas, to restore an appeal-which had been dismissed. But this is in effect nothing more than ordering them to proceed, and not directing the manner in which they shall proceed.
Motion denied.